DETAILED ACTION
This is in response to a request for continued examination (RCE) filed on 9/10/21 in which claims 1-5, 7, and 9 are presented for examination.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/10/21 has been entered.
Information Disclosure Statement
	The information disclosure statements (IDS) submitted on 6/9/21, 7/23/21, 9/20/21, and 11/12/21 have been considered by the examiner.
Drawings
	The drawings are objected to for the following:
At the outset, examiner recommends resubmitting the drawings of 12/10/2020 as the quality of the drawings are significantly low and may be illegible should the application be patented.  See quality of drawings of 2/19/18 for quality comparison.
Although directed to non-elected embodiments, for future reference:
Fig. 6 reference 130b may need review, as page 8 recites Fig. 6 as “spacing pad 130b…contained in a liner 137” and also represents 137; as such, Fig. 6 is not just 130b, but 130b and 137
Fig. 7 reference 134b needs review whether it should read 136b
Figs. 27 and 29 reference 1100 needs review whether it should read 1400
  No new matter should be entered.

Specification
The abstract of the disclosure is objected to because of the following:
Examiner recommends review of the abstract as it is not currently directed towards the embodiment elected, such as, at the least, that of a second pair of slots.  
Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: 
Page 5 description of Fig. 46 should have the semicolon removed before the period
Page 6 “central portion 132” should read “132a-c” for consistency with the figures
Page 7 “As shown in Fig. 4, spacing pad 130” should read “130a” for consistency with the figures
Page 7 “extending portions 134” should read “134a” for consistency with the figures
Page 12 should have a period after “Figs. 10A-10C”
Page 15 “each extending portion 630” should read “extending portion 634” for consistency with the figures; occurs twice on page 15
Page 15 “central portion 623” should read “central portion 632” for consistency with the figures
Page 19 should have a period after “removable portion 1180”
Page 26 “baseball cap1480” is missing a space
Page 30 “without removable of rigid shell 1610” needs review whether it should read “without removing rigid shell 1610”
Appropriate correction is required.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
Claim 7 “second pair of slots extend along lines which are outward from the first pair of slots relative to an apex of the rigid shell” is not in the specification; as best understood, this recitation relative to, for example, elected Fig. 39C, is related to the “extending portions 630” such as in Fig. 14B; examiner recommends adding the limitation verbatim into an appropriate section of the specification, such as the summary
	Claim Interpretation
In general, the prior art is interpreted as meeting the requirements as recited in the claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5, 7, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tekampe and Van Lindert (WO 2016/112987), herein Tekampe, in view of Dekker et al (US Publication 2013/0340146), herein Dekker.
Regarding Claim 1, Tekampe teaches a helmet padding system (it is noted that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations; see Figs. 3 and 4; page 10 Line 9 "sport helmet 1") comprising:
a rigid shell (5) configured to cover a top of a user's head and be worn under a piece of headgear (page 10 Line 12 "sports helmet 1 has an impact attenuation layer 5 and an (outer) shell 4"; page 1 Lines 25-26 "impact attenuation layer comprising a layer of expanded material comprising an expanded polymer material"; page 15 Lines 15-17 "said expanded polymer material is selected from the group consisting of expanded polyethylene...EPP...EPS", wherein it is known in the art that these materials are rigid, see extrinsic evidence Halstead et al USPN 6219850; Tekampe teaches the shell which meets the structural limitations in the claims and performs the functions as recited such as being capable of being worn under headgear, especially in light of the recitations), the rigid shell comprising
a first pair of slots extending from a lower rear edge of the rigid shell in a direction configured to extend from a back of the user's head toward a front of the user's head when the rigid shell is worn on the user's head (see Figs. 3 and 4; page 11 Lines 2-4 "impact attenuation layer 5 is provided with corresponding through openings in connection with the openings in the shell 4.  This allows a fluid communication between the outside air and the head of a user"; page 11 Lines 1-19 "in figure 3, showing the inside of the sports helmet 1, it can be seen that here the interior surface of the impact attenuation layer...is provided with air channels running from the air inlet 6 near the forehead 2 to the through openings 7.  Here, the air channels are established using padding pads 20 provided on the inner surface of the attenuation layer 5...alternatively or in combination, the inner surface of the attenuation layer may be provided with depressions defining the air channels"; page 12 Line 28 "attenuation layer 5 here has longitudinal cuts 19"; page 12 Line 32-page 13 Line 3 "Figure 4 shows an exterior view of only the attenuation layer 5.  These longitudinal cuts 19 allow the impact attenuation layer 5 to be folded to some extend...this contributes to a wearing comfort, but still provide a safe sports helmet"); and
a spacing pad positioned within the rigid shell (see Fig. 3; page 11 Lines 15-16 "padding pads 20 provided on the inner surface of the attenuation layer 5"),
wherein the rigid shell further comprises a second pair of slots extending from a lower front edge of the rigid shell opposite the lower rear edge in a direction configured to extend from the front of the user's head toward the back of the user's head (see Fig. 3).

Tekampe does not explicitly teach the spacing pad including a layer of elastomeric material.
However, Tekampe does teach utilizing foam (page 7 Lines 14-15 "air channels are formed by pads provided as part of said attenuation layer"; page 4 Lines 4-7 "impact attenuation layer comprises…expanded polymer material.  Known expanded polymer materials are expanded polystyrene (EPS), expanded polyethylene (EPE), and expanded polypropylene (EPP).  Often, these materials are also referred to as foam”),

Dekker teaches the spacing pad including a layer of elastomeric material (see Fig. 1; [0028] "comfort core 2 is made of foam or expanded rubber", wherein it is known in the art that expanded rubber is elastomeric).
As such, Tekampe teaches all of the elements of the instant invention as discussed in detail above except providing the material of the spacing pad.  Although Tekampe does not directly teach this limitation, it would have been an obvious matter of design choice to one of ordinary skill in the art at the time the invention was made to have modified Tekampe’s spacing pad by making it of elastomeric material. Such modification would be considered a mere choice of a commonly used material, in the apparel art, to make a pad layer of elastomeric material on the basis of its suitability for the intended use. In other words, the use of an elastomeric material for a pad layer would have been an "obvious to try" approach because the use of such a well-known material for a pad is not of innovation but of ordinary skill and common sense, KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742,82, USPQ2d 1382, 1396 (2007), especially in light of Dekker.
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tekampe’s spacing pad, if necessary, to be of elastomeric material as taught by Dekker as an easy substitution of one material for another for the purposes of comfort and/or availability.

Tekampe also does not explicitly teach wherein each slot of the second pair of slots has a constant width.
However, Tekampe also least suggests wherein each slot of the second pair of slots has a constant width (see Fig. 4; page 11 Lines 20-23 "through openings 7...having a length of up to 3 cm and a width of up to 0.7mm are big enough to provide sufficient ventilation, and still comply with the requirements, like the 'thorn test'"; based on the illustration, at least a portion is seemingly of constant width).

Dekker also teaches wherein each slot of the second pair of slots has a constant width ([0035] "cut outs 7-14 are of predefined length and width to provide maximum flexibility to the impact core 3.  In the example of Fig. 2a, the width of each of the slits 7-14 is about 10 mm"; [0037] "cut-outs can not be too wide, since then, the protection of the head will be compromised").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify at least a portion of Tekampe’s slots to be of constant width as taught by Dekker in order to provide consistent protection and/or ventilation along the direction of the width and length of at least that portion.
Regarding Claim 2, modified Tekampe teaches all the claimed limitations as discussed above in Claim 1.
Tekampe further teaches wherein the first pair of slots are positioned on either side of an apex of the rigid shell (see Figs. 3 and 4).
Regarding Claim 3, modified Tekampe teaches all the claimed limitations as discussed above in Claim 2.
Tekampe further teaches wherein the spacing pad comprises a portion coupled to the rigid shell between the first pair of slots (see Fig. 3, where there is at least one pad 20 between first pair of slots).
Regarding Claim 5, modified Tekampe teaches all the claimed limitations as discussed above in Claim 1.
Tekampe further teaches wherein each slot of the first pair of slots increases in width in the direction configured to extend from the back of the user's head toward the front of the user's head (see Figs. 3 and 4, where cut 19 transitions into through opening 7).
Regarding Claim 7, modified Tekampe teaches all the claimed limitations as discussed above in Claim 1.
Tekampe further teaches wherein the second pair of slots extend along lines which are outward from the first pair of slots relative to an apex of the rigid shell (see Figs. 3 and 4).
Regarding Claim 9, modified Tekampe teaches all the claimed limitations as discussed above in Claim 1.
Tekampe further teaches wherein the first pair of slots and the second pair of slots do not contact one another (see Fig. 4).

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tekampe and Van Lindert (WO 2016/112987), herein Tekampe, in view of Dekker et al (US Publication 2013/0340146), herein Dekker, as applied to Claim(s) 1-3, 5, 7, and 9 above, further in view of Egolf et al (USPN 6256798), herein Egolf.
Regarding Claim 4, modified Tekampe teaches all the claimed limitations as discussed above in Claim 1.
Tekampe does not explicitly teach wherein the spacing pad comprises a portion extending circumferentially around at least a portion of a lower circumferential edge of the rigid shell,
the lower circumferential edge including the lower rear edge of the rigid shell.

Egolf teaches wherein the spacing pad comprises a portion extending circumferentially around at least a portion of a lower circumferential edge of the rigid shell, the lower circumferential edge including the lower rear edge of the rigid shell (see Figs. 12 and 13; Col. 9 Lines 9, 11-19  "Fig. 12 shows...helmet 80...secured on the wearer's head by means of a strap 81 at the back of the helmet so that the strap holds helmet 80 securely in the nape of the wearer's neck.  This helmet 80 is also made from a plastic shell and has a foam cushion uppermost on the inside, with which helmet 80 rests against the wearer's head.  Another foam insert 82 extends as shown by the dashed lines around the nape of the wearer's neck"; inasmuch as the helmet is circumferential and the pad has an extent in a circumferential direction of the helmet, it extends circumferentially).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tekampe’s pads with the addition of the spacing pad of Egolf in order to provide additional cushion where desired, such as for the neck.
Response to Arguments
Applicant’s arguments with respect to claims 1-5, 7, and 9 have been considered but are moot because of the new grounds of rejection necessitated by amendment.  Therefore, see aforementioned rejections for the argued missing limitations.	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be used to formulate a rejection if necessary: Finisdore (USPN 9861153), Mazzoccoli et al (US Publication 2006/0168712), Brine III et al (USPN 8544118), Jeng et al (KR 2013/0025534), Lowe (USPN 10362829), Hudner Jr et al (USPN 5603117), Kuepper (DE 88048210), Moeller (WO 9846095), Allen (USPN 9907347), Votel et al (USPN 10779599), Stewart (US Publication 2015/0245621), Wolfe (USPN 3290693), Skemp et al (US Publication 2020/0121016) directed to a helmet padding system; Sibley et al (USPN 5298208), Grove et al (USPN 9155924), Blair (USPN 7096512), Pietrzak et al (US Publication 2014/0201889) directed to rigid shell; Darnell (US Publication 2010/0258988) directed to spacing pad; Pietrzak (USPN 9414636) directed to increasing slot width.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Grace Huang whose telephone number is (571)270-5969.  The examiner can normally be reached on M-R 7:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/G.H./Examiner, Art Unit 3732     


/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732